IN THE SUPREME COURT OF IOWA
                                No. 19–0731

                    Pottawattamie County No. JVJV020462
                    Pottawattamie County No. JVJV020463
                    Pottawattamie County No. JVJV020464
                    Pottawattamie County No. JVJV020548

                                   ORDER


IN THE INTEREST OF T.G., N.G., A.G. AND J.G.,
Minor Children.

C.G., Father,
      Appellant,

D.B., Mother,
      Appellant.



      The court, Christensen, J., taking no part, being evenly divided,

declares this case affirmed by operation of law. See Iowa Code § 602.4107

(2019).

      Waterman, Mansfield, and McDonald, JJ., would affirm the

judgment of the district court; Cady, C.J., and Wiggins and Appel, JJ.,

would reverse the judgment of the district court. See State v. Effler, 769
N.W.2d 880, 884 (Iowa 2009) (“[W]hen the supreme court is equally divided

on an issue upon which the district court and court of appeals differ, the

decision of the district court is affirmed by operation of law.”).

Copies to:

Roberta J. Megel
State Public Defender
300 W Broadway, Suite 125
Council Bluffs, IA 51501–9011

Jon J. Narmi
535 West Broadway, Suite 202
Council Bluffs, IA 51503
                                   2
Mary Alissa Triick
Anna Stoeffler
Assistant Attorneys General
Hoover State Office Building
1305 E. Walnut Street, 2nd Floor
Des Moines, IA 50319

Eric D. Strovers
Assistant Pottawattamie County Attorney
227 South Sixth Street
Council Bluffs, IA 51501

Amanda Heims
523 – 6th Avenue
Council Bluffs, IA 51503